Citation Nr: 0626621	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 RO decision which increased the 
evaluation for service-connected PTSD from 30 percent to 50 
percent, effective September 1, 2002.  The veteran appealed 
for a higher rating.  

In his substantive appeal submitted in February 2004, the 
veteran indicated his desire to present testimony before the 
Board at a videoconference hearing.  However, by a written 
statement dated in April 2004, he withdrew his request for 
such a hearing.

In a November 2005 decision, the Board denied the claim, and 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2006 Order, the Court vacated the Board's decision and 
remanded the case to the Board for further development and 
readjudication in compliance with instructions in an 
unopposed motion for remand by the appellee Secretary of 
Veterans Affairs.  

To comply with the directives of the appellee's motion, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

This case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).


REMAND

The appellee's motion relates that the Board failed to 
adequately discuss the appellant's psychiatric symptomatology 
in relation to the criteria for ratings in excess of 50 
percent.  According to the motion, the Board did not discuss 
the impact of the appellant's anger, isolation, memory 
problems, and suicidal ideation, among other symptoms, upon 
the appellant's psychiatric disability picture with respect 
to the criteria for a rating above 50 percent.  

In particular, the appellee's motion references an April 2004 
private psychiatric examiner's assessment that the veteran 
had marked impairment of occupational and social functioning.  
According to the appellee's motion, the Board failed to 
provide adequate analysis as to why the multiple psychiatric 
symptoms, described by the private examiner, did not satisfy 
criteria for assignment of a rating in excess of 50 percent 
for the veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examination should include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
examination report should be in 
compliance with guidelines for completing 
VA compensation and pension examinations 
involving mental disorders.  The examiner 
should provide a GAF score that comports 
with mental status examination findings 
and the examiner's assessment of the 
veteran's occupational and social 
functioning.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


